DETAILED ACTION
This Office action is in reply to application no. 16/670,056, filed 31 October 2019.  Claims 1-13 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to methods for storing distributed ledger records in triplicate after establishing a communication session, classified in H04L2209/38.
II. Claims 5 and 6, drawn to methods for debiting an account for the cost of advertising, classified in G06Q20/387.
III. Claims 7-13, drawn to methods for delivering electronic content in exchange for payment, classified in G06F21/10.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related processes making use of blockchain technology. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions are different, each contain steps that the others do not, they are classified differently, and a search for one is unlikely to produce results relevant to the others..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Dmitri Dovas on 17 February 2021 a provisional election was made with traverse to prosecute the invention of group II, claims 5 and 6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-4 and 7-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  As the claims are each directed to a method, they lie within the “process” category specified in the title.  The claim(s) recite(s) receiving an indication of a targeted group of users to whom to deliver content, determining a cost of delivering the content based on a contract, checking an account balance, debiting the account based on the cost, and delivering the content. 
All of this is one of the enumerated “certain methods of organizing human activity”, namely either commercial interactions (exchanging money) and/or advertising or marketing behavior (delivering targeted content).  Further, these are steps which, but for the inclusion of generic computer elements, could be performed mentally or with pen and paper: a person could verbally tell another that she would like to deliver content to people who drink soda; the recipient of this could figure out a cost in his mind, could ask the requester how much money she has available to spend, could collect the money, and could stand on the sidewalk handing note-cards to people advertising the particular brand of soda.  None of this would present any difficulty at all, and requires no technology beyond the pen and paper.
This judicial exception is not integrated into a practical application because aside from what was specified above and generically storing and retrieving information via a blockchain, and that the content is “electronic”, nothing is done beyond what was set forth above.  This does not go beyond generally linking the abstract idea to the technological environment of computers and blockchain storage.  See MPEP § 2106.05(h).
As the claims only manipulate information relating to target audiences, costs of delivering a message and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a “particular article” at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply repeating “on/to/via” a blockchain and that content is “electronic” is about as general a linkage as may be imagined. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes that content is “electronic” and uses a “blockchain”.  Though it is not explicit, presumably some sort of computer performs these tasks.  These elements are recited, so much as they are at all, at a high degree of generality.  The specification does not limit the computer at all but allows for it to be any of a number of broad classes of pre-existing devices, as at ¶28: “computing devices 150A, 150B, 150C can each include for example a smart phone or other cellular-enabled mobile communication device operable in wireless telecommunications network [or] a personal computer, tablet device, video game console, digital media player or other computing device operable in a wired or wireless computer network”.
It only performs generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.
The claim elements when considered as an ordered combination – that is, a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.  The dependent claim, consisting of an additional two abstract steps and a description of humans, similarly does not amount to significantly more than the abstract idea.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Knowles et al. (U.S. Publication No. 2014/0025461) in view of Konda et al. (U.S. Publication No. 2018/0189753).

In-line citations are to Knowles.
With regard to Claim 5:
Knowles teaches: An electronic content delivering method comprising: [0090; a “computer” is used to, 0110, deliver “promotions”]
receiving from a first entity an indication of a targeted group of users to whom electronic content is to be delivered; [0046; the system may “track” data including “groups or coalitions of customers” used by “merchants” or “marketers”; the groups meet “specified criteria”; 0069; the system “may also receive information about specific customers in order to target specific offers or promotions at those customers”]
determining a cost of delivering the electronic content to the group of users based on a contract… [0175; the data are based on “contractual agreements”;  0110; the “costs” of the “promotions” are distributed among the participating merchants, which reads on them having been determined]
determining by query to the blockchain a credit balance of an electronic contract account of the first entity; [0036; the “promotion” is processed “in conjunction with a prepaid account”; 0071; a “current balance” is computed]
debiting via the blockchain the electronic contract account of the first entity based on the cost of delivering the electronic content to the group of users; [0054; “account information” includes a “debit account”; 0055; purchase of a “promotion” may require a “payment”] and
transmitting the electronic content to the group of users. [0055; the “[p]romotion distributor” may “distribute or advertise promotions” using “known advertising or marketing channels”; 0069; the advertiser may “target specific offers or promotions” to plural “customers”]

Knowles does not explicitly teach that data are encoded on a blockchain, or that the account debited is that of the advertiser for the cost of providing the advertising, but this is known in the art.  Konda teaches a system for managing transactions between two or more parties. [abstract] He makes use of a “blockchain ledger” to store and retrieve information. [0003; cf. 0072, 0079] Among the items he tracks are “third-party obligations” and “payment of the obligations”, [0003] including “invoices” to “advertisers” which are “summarized into gross program fees”. [0063] Konda and Knowles are analogous art as each is directed to managing financial transactions related to advertising and promotions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Konda with that of Knowles in order to secure information, as taught by Konda; [0007] further, it is simply a substitution of known parts for others with predictable results, simply using Konda’s blockchain technology to store transaction information such as that of either Konda or Knowles, and using information about an advertiser’s costs as taught by Konda rather than information about a user’s costs as in Knowles; the substitutions produce no new and unexpected result. 

With regard to Claim 6:
The method of claim 5, wherein the targeted group of users are subscribers to electronic content of a second entity, [0109; customers may “subscribe to an entire group or coalition of merchants” who are among the advertisers providing content] the method further comprising:
determining a commission allocable to the second entity based on the contract encoded on the blockchain; and
debiting via the blockchain the electronic contract account of the first entity based on the commission allocable to the second entity. [Konda, 0052; “calculating and paying commissions” based on “agreements”; 0068; the “commissions” may be “based on terms outlined in one or more smart contracts”; it would have been obvious to one then of ordinary skill in the art to combine this feature of Konda with the teaching of Knowles in order to pay someone owed money for performing a service, such as the commission of Konda]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694